DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 & 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipation by Tsubaki (US 2007/0243729).
Referring to claim 1, Tsubaki et al. disclose a wire harness routing device comprising: 
a rail (1, fig 1) in which an insertion hole (22, fig 1) is formed; 
a slider (24, fig 1) that is inserted into the insertion hole and fitted so as to be slidable with respect to an inner wall (2, fig 1) of the insertion hole in the rail; and 
a wire harness (20, fig 1) that is routed in the insertion hole and moves in accordance with sliding of the slider, wherein an excess length portion (shown in fig 1) of the wire harness that is generated in accordance with movement of the wire harness deforms in the insertion hole and is held in a state in which it is 

Referring to claim 3, Tsubaki et al. also disclose the wire harness includes a plurality of wires (57, fig 14), and is formed by arranging the plurality of wires side by side into a flat shape.

Referring to claim 4, Tsubaki et al. further disclose a roller (37, fig 5) that applies tension to a portion of the wire harness that is folded back in the insertion hole.

Referring to claim 6, Tsubaki et al. furthermore disclose a wire harness routing device comprising: 
a rail (1, fig 1) in which an insertion hole is formed; 
a slider (24, fig 1) that is inserted into the insertion hole and that slides with respect to the rail; and 
a wire harness (20, fig 1) that is routed in the insertion hole and moves in accordance with sliding of the slider, wherein an excess length portion (shown in fig 1) of the wire harness that is generated in accordance with movement of the wire harness deforms in the insertion hole and is held in a state in which it is accommodated in the insertion hole, the rail includes a through-groove (19, fig 1) that allows communication of the insertion hole with the outside, the slider is 
a cover (7, fig 1) for closing the through-groove, and 
a cover opening/closing mechanism (6, fig 1) that can switch the cover between a closed state in which the cover closes the through-groove and an open state in which the through-groove is open, in accordance with sliding of the slide insertion portion in the through-groove.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuki et al. discloses a power window device. Nishim et al. discloses a protective case.  Ma et al. disclose a proactive wiring protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612